Supreme Court of Texas
                          ══════════
                           No. 20-0855
                          ══════════

  Josh Schroeder in His Official Capacity as Chair of the City of
  Georgetown Planning and Zoning Commission, Along with the
Following Members of the Planning and Zoning Commission Also
 in Their Official Capacities: Tim Bargainer, John Marler, Ercel
   Brashear, Kayla McCord, Gary Newman, and Ben Stewart,
                            Petitioners,

                                 v.

            Escalera Ranch Owners’ Association, Inc.,
                            Respondent

   ═══════════════════════════════════════
               On Petition for Review from the
      Court of Appeals for the Seventh District of Texas
   ═══════════════════════════════════════

                    Argued February 23, 2022

      CHIEF JUSTICE HECHT delivered the opinion of the Court.

      We decide whether governmental immunity protects a zoning
commission’s determination that a proposed subdivision conforms with
applicable law. We hold that it does, absent a clear abuse of discretion.
We therefore reverse the judgment of the court of appeals. 1
                                      I
      Escalera Ranch is a subdivision within the City of Georgetown’s
extraterritorial jurisdiction. It and a neighboring subdivision contain
some 150 homes and 15 vacant lots, combined. Both subdivisions are
accessed via Escalera Parkway, a winding residential street that
traverses Escalera Ranch. A developer applied to the City’s Planning
and Zoning Commission for approval of a preliminary plat for a new 89-
home subdivision, Patience Ranch, neighboring Escalera Ranch to the
north. As planned, Escalera Parkway would provide the only access to
homes in the new subdivision.
      Several Escalera Ranch residents expressed concerns that traffic
on the Parkway would increase to an unsafe level and impede access by
emergency services. They asserted that the plat did not conform to the
City’s Unified Development Code (UDC). They claimed that under the
UDC, streets like Escalera Parkway are expected to carry no more than
800 vehicles per day and serve a maximum of 80 dwelling units, while
the Patience Ranch developer’s traffic survey showed that the Parkway
already carried almost 1,200 vehicles per day before the new
development. The Escalera Ranch residents also asserted that the plan
did not conform to a requirement of the International Fire Code, which
the City had adopted, that there be two separate fire-access roads for
the area. The Patience Ranch plat provided only one: Escalera Parkway.



      1   610 S.W.3d 521, 528 (Tex. App.—Amarillo 2020).




                                      2
       But the Patience Ranch and Escalera Ranch subdivisions were
proposed to connect with future development, which would provide
another access point and reduce traffic levels on Escalera Parkway. A
connection with future development was also an express exception to the
two-fire-access-road requirement. After analysis, Commission staff
reported that “[t]he proposed Preliminary Plat meets all of the
requirements of the [UDC] for a 95-lot (89 single-family lots and six (6)
landscape lots) residential subdivision.” And at a public meeting, the
City’s Assistant Fire Chief agreed that the new subdivision would meet
fire code standards. Given this determination that the Patience Ranch
development conformed to applicable requirements, the Commission
concluded that it had a ministerial duty to approve the plat as required
by statute. 2
       The Escalera Ranch Owners’ Association sued the Commission
members in their official capacities, asserting that the Patience Ranch
plat was nonconforming and that their approval of the plat was a clear
abuse of discretion. The Association sought mandamus relief directing
the Commissioners to rescind their approval of the plat. In a plea to the
jurisdiction, the Commissioners argued that they had a ministerial duty
to approve a plat they had determined to be conforming and that the
Association lacked standing to sue, so mandamus could not lie. The trial
court granted the Commissioners’ plea. The Association appealed.


       2  TEX. LOC. GOV’T CODE § 212.005 (“The municipal authority
responsible for approving plats must approve a plat . . . that satisfies all
applicable regulations.”); id. § 212.010(a) (stating that “[t]he municipal
authority responsible for approving plats shall approve a plat” that conforms
to municipal rules and other law).




                                     3
       The court of appeals reversed. 3 The court first determined that
the Association had standing based on its assertions that traffic levels
on Escalera Parkway would exceed those contemplated by the street’s
design. 4 The increased traffic and the accompanying safety risks
amounted to a particularized injury. The court then determined that
while the Commissioners had a ministerial duty to approve a
conforming plat, their determination of whether the plat was in fact
conforming was a matter of discretion that could be judicially reviewed
for a clear abuse. 5 The court concluded that the Association had raised
a fact issue of whether the Commissioners had clearly abused their
discretion in approving the plat.
       We granted review.
                                       II
       “[P]lat approval is a discretionary function that only a
governmental unit can perform.” 6 But once the relevant governmental
unit determines that a plat conforms to applicable regulations, it has a
ministerial duty to approve that plat. 7 The Commission made such a
determination in this case. If correct in its determination of conformity,


       3   610 S.W.3d at 528.
       4   Id. at 525-526.
       5   Id. at 526-528.
       6   City of Round Rock v. Smith, 687 S.W.2d 300, 303 (Tex. 1985).
       7 See TEX. LOC. GOV’T CODE §§ 212.005, 212.010; Howeth Invs., Inc. v.
City of Hedwig Village, 259 S.W.3d 877, 895 (Tex. App.—Houston [1st Dist.]
2008, pet. denied) (“[I]n situations in which the plat applicant has done all that
the statutes and law demand[], the approval of the plat becomes a mere
ministerial duty.” (cleaned up)).




                                        4
then the Commission had a ministerial duty to approve the plat. The
Association argues that the Patience Ranch plat did not conform to the
UDC, and therefore the Commissioners clearly abused their discretion
in approving it.
       Governmental         immunity           protects   the   State’s   political
subdivisions from suit and liability. 8 The Legislature may waive
governmental immunity by statute. 9 The Association concedes that it
has not done so in the case of plat approval. However, governmental
immunity will “not bar a suit against a government officer for acting
outside his authority—i.e., an ultra vires suit.” 10
       “To fall within this ultra vires exception, a suit must not complain
of a government officer’s exercise of discretion, but rather must allege,
and ultimately prove, that the officer acted without legal authority or
failed to perform a purely ministerial act.” 11 “[A] government officer with
some discretion to interpret and apply a law may nonetheless act
‘without legal authority,’ and thus ultra vires, if he exceeds the bounds
of his granted authority or if his acts conflict with the law itself.” 12 If the


       8Chambers–Liberty Cntys. Navigation Dist. v. State, 575 S.W.3d 339,
344 (Tex. 2019).
       9Id.; Tex. Nat. Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849,
853-854 (Tex. 2002).
       10Hous. Belt & Terminal Ry. Co. v. City of Houston, 487 S.W.3d 154,
161 (Tex. 2016); see also City of El Paso v. Heinrich, 284 S.W.3d 366, 372 (Tex.
2009) (“[S]uits to require state officials to comply with [the law] are not
prohibited by sovereign immunity . . . .”).
       11   Heinrich, 284 S.W.3d at 372.
       12 Hall v. McRaven, 508 S.W.3d 232, 238 (Tex. 2017) (quoting Hous.
Belt, 487 S.W.3d at 158).




                                           5
challenged actions “were not truly outside the officer’s authority or in
conflict with the law,” then the plaintiff has not stated a valid ultra vires
claim and governmental immunity will bar the suit. 13
       Mandamus seeking to compel action by a public official “falls
within the ultra vires rationale.” 14 Accordingly, writs of mandamus can
issue against a public official to compel the official to perform a
ministerial act. 15 “An act is ministerial when the law clearly spells out
the duty to be performed by the official with sufficient certainty that
nothing is left to the exercise of discretion.” 16 But as a general rule, “a
writ of mandamus will not issue to compel a public official to perform an
act which involves an exercise of discretion.” 17
       The Local Government Code does not create a ministerial duty to
deny a nonconforming plat. To the contrary, recordable plats that are
not acted upon within 30 days must be approved, even without a
determination of conformity. 18 And the parties agree that the

       13Matzen v. McLane, ___ S.W.3d ___, 2021 WL 5977218, at *4 (Tex. Dec.
17, 2021).
       14  Tex. Dep’t of Transp. v. Sefzik, 355 S.W.3d 618, 621 n.2 (Tex. 2011);
see City of Houston v. Hous. Mun. Emps. Pension Sys., 549 S.W.3d 566, 576
(Tex. 2018) (“In cases in which the alleged ultra vires conduct is governmental
inaction, a court may issue a writ of mandamus compelling action to bring the
official into conformance with the law.”).
       15   Anderson v. City of Seven Points, 806 S.W.2d 791, 793 (Tex. 1991).
       16   Id.
       17   Id.
       18TEX. LOC. GOV’T CODE § 212.009(a); see Howeth Invs., 259 S.W.3d at
899-901 (holding that the 30-day rule cannot be enforced unless the plat meets
the formal recording requirements of Texas Local Government Code
Chapter 212).




                                         6
Commissioners exercise discretion in determining whether a plat is
conforming. So under the general rule, mandamus against the
Commissioners to compel denial of a plat cannot lie. But there is an
exception to this rule—we have said that, “in a proper case”, a writ of
mandamus may issue to correct a public official’s “clear abuse of
discretion”. 19 The Association argues that mandamus is available
against the Commissioners under this exception.
      As we stated in City of El Paso v. Heinrich, governmental
immunity will not protect an officer when he “act[s] without legal
authority or fail[s] to perform a purely ministerial act.” 20 In Houston
Belt & Terminal Railway Co. v. City of Houston, we clarified what it
meant to act “without legal authority”. 21 We explained that
“governmental immunity bars suits complaining of an exercise of
absolute discretion but not suits complaining of . . . an officer’s exercise
of judgment or limited discretion without reference to or in conflict with
the constraints of the law authorizing the official to act.” 22 However,
“whether a suit attacking an exercise of limited discretion will be barred
is dependent upon the grant of authority at issue”. 23 Thus, even grants




      19 Anderson, 806 S.W.2d at 793 (citing Womack v. Berry, 291 S.W.2d
677, 682 (Tex. 1956); Dykes v. City of Houston, 406 S.W.2d 176, 183 (Tex.
1966)).
      20   284 S.W.3d 366, 372 (Tex. 2009).
      21   487 S.W.3d 154 (Tex. 2016).
      22   Id. at 163.
      23   Id. at 164.




                                         7
of limited discretion “will [often] be broad enough to bar most, if not all,
allegedly ultra vires claims.” 24
       Applying this standard, we held that the plaintiff–railroads’
challenge to a drainage fee could proceed as an ultra vires suit. The
pleadings alleged an action by the official outside the scope of his
discretion. The ordinance charged the official with “administration of
[the ordinance] . . . in accordance with and subject to the provision of
[the ordinance].” 25 We explained that this duty did not give the official
absolute discretion to interpret the terms of the ordinance. Instead, the
ordinance bound the official to apply the definitions expressly provided
in the manner stated by the ordinance. 26
       We distinguished Houston Belt in Hall v. McRaven. 27 In
McRaven, a regent of a public university sought a writ of mandamus
against its chancellor to compel production of university records. 28 The
chancellor had determined that federal law protected the records. The
issue was whether the chancellor’s discretion to interpret federal law
could be challenged in court. While university rules gave the chancellor


       24Id. (citing Klumb v. Hous. Mun. Emps. Pension Sys., 458 S.W.3d 1, 11
(Tex. 2015)). In Klumb, we held that, as a matter of law, the governmental
entity acted within its broad grant of discretion to administer a pension fund
and governmental immunity barred the suit. 458 S.W.3d at 10-11. However,
we noted that this discretion did have its limits, and that a proper case could
arise under which “a particular interpretation of the [pension-administration]
statute could be ultra vires.” Id. at 11.
       25   Hous. Belt, 487 S.W.3d at 165.
       26   Id. at 165-169.
       27   508 S.W.3d 232, 241-243 (Tex. 2017).
       28   Id. at 237.




                                        8
a duty to “determine whether a Regent may review information
protected by” federal law, we distinguished this duty from the duty at
issue in Houston Belt, which “limited [the public official’s discretion] in
how he reached a conclusion.” 29 We explained that “[w]hen the ultimate
and unrestrained objective of an official’s duty is to interpret collateral
law, a misinterpretation is not overstepping such authority; it is a
compliant action even if ultimately erroneous.” 30 Thus, the chancellor’s
discretion under university rules to interpret federal law was not subject
to judicial review. 31
       The reasoning in McRaven governs here. Under the City’s UDC,
“[t]he Planning and Zoning Commission shall be responsible for
considering and taking final action on . . . Preliminary Plat[s]”. 32 In
turn, “[n]o Preliminary Plat shall be approved without a determination
[by the Commission] that the plat conforms” to UDC requirements and
other law. 33 In making this determination, the only restriction on the


       29   Id. at 242.
       30   Id.
       31   Id. at 243.
       32 Georgetown, Tex., Unified Dev. Code § 2.05.010(A)(1). The parties
agree that the plat must be evaluated under the UDC in place at the time that
the plat was submitted in February 2017. See TEX. LOC. GOV’T CODE
§ 245.002(a)(2). Except for the provisions of Chapter 12, the UDC provisions
relevant to this case have not been amended, and so we cite to the current
version. Citations to Chapter 12 are to the 2017 version included in the record
and noted with a date parenthetical.
       33Georgetown, Tex., Unified Dev. Code § 3.08.070(C)(2). Because this
case does not involve any alleged violation of Texas Local Government Code
Section 212.009(a)’s 30-day rule, we need not address the possible conflict
between that rule, which requires plat approval in the face of municipality




                                      9
Commission’s discretion is that it must “consider the Preliminary Plat
application, the Director’s report, State law, and compliance with this
Unified Development Code”. 34
       The UDC directs the Commission to determine a plat’s
conformity. As we have said, this determination is a discretionary one
that necessarily involves “interpret[ing] and constru[ing] . . . applicable
ordinances”. 35 While the UDC limits the discretion of what the
Commission may consider, it does not otherwise restrict the
Commission’s exercise of its discretion to determine conformity. 36
       The Association points to Section 12.01.040(B) in the “Pedestrian
and Vehicle Circulation” chapter, which states that “[n]o subdivision
shall be approved until conformance to [the relevant transportation
standards] is demonstrated.” 37 But this provision does not create an
avenue of review. It instead reiterates that the Commission’s duty is to
interpret the UDC, just as the chancellor’s duty in Hall was to interpret
federal law. All that Section 12.01.040(B) requires is that “conformance
[be] demonstrated” to the Commission. After reviewing and considering
the proper items, the Commission determined, as a discretionary act,
that the required conformance had been demonstrated in this case. This
satisfied Section 12.01.040(B).


inaction, and this UDC provision (and others like it), which require municipal
action before plat approval.
       34   Id. § 3.08.070(D)(1).
       35   City of Round Rock v. Smith, 687 S.W.2d 300, 303 (Tex. 1985).
       36   See McRaven, 808 S.W.3d at 242-243.
       37   Georgetown, Tex., Unified Dev. Code § 12.01.040(B) (2017).




                                       10
       Provided that the Commissioners fully consider the applicability
of UDC requirements to a plat, the UDC commits to them the discretion
to determine a plat’s conformity for approval purposes. The
Commissioners           upheld      their       legal   duty   to    “consider[]
[the] . . . Preliminary Plat”, 38 “determin[e] that the plat conforms” to the
law, 39 and decide whether “conformance to [the applicable standards
had been] demonstrated.” 40 After concluding that the plat conformed,
the Commissioners approved it—as required by statute. Even if
incorrect in their conclusion, the Commissioners did not exceed the
scope of their authority. 41 The Association does not allege that the
Commissioners made the conformity determination based on improper
considerations. 42      Instead,     the    Association    asserts   that   the
Commissioners simply got the determination wrong. Neither the UDC




       38   Id. § 2.05.010(A)(1).
       39   Id. § 3.08.070(C)(2).
       40   Id. § 12.01.040(B) (2017).
       41   See McRaven, 508 S.W.3d at 242.
       42 In any event, the record before us establishes that the Commission
considered the director’s report (which determined that all UDC requirements
were met), recognized its ministerial duty under State law to approve a
conforming plat, and addressed the specific compliance concerns raised by
Escalera Ranch. Accordingly, we do not give the Association an opportunity to
replead its claim. See Von Dohlen v. City of San Antonio, 643 S.W.3d 387, 397
(Tex. 2022) (“Texas courts allow parties to replead unless their pleadings
demonstrate incurable defects.”).




                                           11
nor State law allow third parties to second-guess the Commission’s
decision in this way. 43
       The platting process is intended to be an expeditious one that
favors approval. The Legislature created a ministerial duty to approve
a conforming plat, with no reciprocal duty to deny a nonconforming one.
If a municipal planning and zoning commission wants to deny a plat for
nonconformance, it has only thirty days to do so. 44 After that, the plat is
generally approved—even if nonconforming. 45 And unlike the related
field of zoning, where the Legislature has statutorily approved suits by
a broad swath of plaintiffs to challenge allegedly improper zoning
decisions, 46 the Legislature has not created a mechanism for third
parties to seek judicial review of a municipality’s platting approval.



       43 Our decision today does not impact an appropriate party’s ability to
challenge an allegedly improper denial of a plat. In that case, there is a
ministerial duty to approve all conforming plats—not just plats that the
responsible authority determines are conforming. TEX. LOC. GOV’T CODE
§ 212.005 (“The municipal authority responsible for approving plats must
approve a plat . . . that satisfies all applicable regulations.”); id. § 212.010
(stating that “[t]he municipal authority responsible for approving plats shall
approve a plat” that conforms to municipal rules and other law). A recent
amendment bolsters this right. Id. § 212.0099 (setting out a municipality’s
burden for supporting a disapproval “[i]n a legal action challenging a
disapproval of a . . . plat”). As discussed, there is no corresponding duty under
State law to deny a plat that does not conform.
       44   Id. § 212.009(a)-(b).
       45   Id.; see Howeth Invs., 259 S.W.3d at 899-901.
       46  TEX. LOC. GOV’T CODE § 211.011(a) (allowing “a person aggrieved by
a decision of the [board of adjustment]; a taxpayer; or an officer, department,
board, or bureau of the municipality” to seek judicial review of a zoning
decision by filing a petition “stating that the decision of the board of adjustment
is illegal in whole or in part”).




                                        12
Providing one against the Commissioners in this case would undercut
both our well-established limitations on ultra vires suits and the
Legislature’s plain preference for speedy platting decisions. 47
       The Commissioners are duty-bound to interpret the UDC,
consider certain listed items, and determine whether a plat conforms to
the standards in the UDC. Because the Commissioners adhered to this
duty in determining that the Patience Ranch preliminary plat
conformed to the applicable standards, the trial court lacked jurisdiction
to compel a contrary determination by mandamus. 48
                       *       *       *       *       *
       We reverse the judgment of the court of appeals and dismiss the
Association’s claims for lack of jurisdiction.


                                           Nathan L. Hecht
                                           Chief Justice

OPINION DELIVERED: June 3, 2022




       47Of course, this does not foreclose the Association from successfully
pursuing any cause of action that may arise against the developer in the future,
perhaps based on the same fears of road damage or fire hazards that this suit
revolved around.
       48 Because we conclude that governmental immunity bars the
Association’s suit, we do not reach whether the Association had standing to
challenge the plat’s approval.




                                      13